{¶ 13} I would reverse the decision of the trial court suppressing evidence of both prior adjudications. I disagree with the State in that I believe the burden shifted to the State to demonstrate that Defendant voluntarily, knowingly, and intelligently waived her right to counsel in each prior adjudication. Brooke at ¶ 11. However, I disagree with the majority that the State failed to even attempt to meet its burden. I would hold that the State argued and established that Defendant waived her right to counsel in the juvenile adjudications when it introduced into evidence not one, but two journal entries with boxes checked on each entry that indicate that Defendant was explained her rights and waived her right to counsel in each case. Accordingly, I would hold that the State met its burden under Brooke and that the trial court abused its discretion when it granted Defendant's motion to suppress. *Page 1